Exhibit 99.1 January 14, 2008 Mr. Steven S. Boss Chief Executive Officer Commerce Energy Group, Inc. 600 Anton Blvd. Suite 2000 Costa Mesa, CA92626 Dear Mr. Boss: Tatum, LLC (“Tatum,” “we,” or “us”) is pleased that Commerce Energy Group, Inc. (the “Company,” “you” or “your”) desires to employ C. Douglas Mitchell, a member of Tatum (the “Employee”), to serve as the Interim Chief Financial Officer of the Company.This letter along with the terms and conditions attached as Exhibit A and any other exhibits or schedules attached hereto (collectively, the “Agreement”) confirms our mutual understanding of the terms and conditions upon which we will make available to you the Employee and Tatum’s intellectual capital to the Employee for use in connection with the Employee’s employment relationship with you. Effective as of January 28, 2008, the Employee will become your employee serving in the capacity set forth above, a duly elected or appointed officer of the Company.The Employee will work on a full-time basis that on average will equate to a minimum of 20 work days per month over the course of the engagement.The employee will be subject to the supervision, direction and control of and report directly to the Company’s CEO, the board of directors of the Company, or both.While the Employee will remain a member of Tatum and have access to Tatum’s intellectual capital to be used in connection with the Employee’s employment relationship with you, we will have no supervision, direction or control over the Employee with respect to the services provided by the Employee to you. You will pay directly to the Employee a salary of $26,250.00 a month (“Salary”).In addition, you will reimburse the Employee for out-of-pocket expenses incurred by the Employee to the same extent that you reimburse other senior managers for such expenses.In addition, you will pay directly to Tatum a fee of $11,250.00 a month (“Fees”). The parties acknowledge and agree that the Salary and Fees set forth above are based upon this Agreement having a minimum term of three months (the “Minimum Term”).In the event you terminate this Agreement prior to the expiration of the Minimum Term other than for the Employee’s material failure to perform the obligations of his or her position with the Company, provided the Employee fails to cure such breach within 10 days after receipt of written notice of such breach, you agree that the Salary shall be retroactively increased to $1,750.00 a day and the Fees shall be retroactively increased to $750.00 a day.You agree to pay upon the termination of this Executive Services Agreement –Commerce Energy Group, Inc – Doug Mitchell Revised:09/12/07 1 Agreement a lump sum amount (i) to the Employee equal to the difference between the Salary actually paid and the Salary that should have been paid taking into account the retroactive adjustment, and (ii) to Tatum equal to the difference between the Fees actually paid and the Fees that should have been paid taking into account the retroactive adjustment. Payments to the Employee shall be made in accordance with the Company’s standard payroll and expense reimbursement policies.Payments to Tatum should be made in accordance with the instructions set forth on Exhibit A at the same time payments are made to the Employee. Except as specifically provided for herein, you will have no obligation to provide the Employee with any health insurance benefits or equity or cash bonuses. However, if during the Employee’s service to the Company, the Company institutes a cash or equity based retention or similar plan, the Employee will be included therein on a basis consistent with the treatment of other members of senior management, on either an equity, or at the Company’s option, cash-equivalent basis.In lieu of the Employee participating in the Company-sponsored employee health insurance plans, the Employee will remain on his or her current health insurance plans. As an employee, the Employee will be eligible for any Company employee retirement and/or 401(k) plan and for vacation and holidays consistent with the Company’s policy as it applies to senior management.The Employee will be exempt from any delay periods otherwise required for vacation and holiday eligibility. You will have the opportunity to make the Employee a permanent, full-time member of Company management at any time during the term of this Agreement by entering into another form of Tatum agreement, the terms of which will be negotiated at such time. As a condition to providing the services hereunder, we require a security deposit in an amount equal to $11,250.00 (the “Deposit”), which will only be used by us under the limited circumstances described on Exhibit A.The Deposit is due upon the execution of this Agreement. To the extent the Company has directors’ and officers’ liability insurance in effect, the Company will provide such insurance coverage for the Employee at no additional cost to the Employee, along with written evidence to Tatum or the Employee that the Employee is covered by such insurance.Furthermore, the Company will maintain such insurance coverage with respect to occurrences arising during the term of this Agreement for at least three years following the termination or expiration of this Agreement or will purchase a directors’ and officers’ extended reporting period or “tail” policy to cover the Employee. Executive Services Agreement –Commerce Energy Group, Inc – Doug Mitchell Revised:09/12/07 2 We appreciate the opportunity to serve you and believe this Agreement accurately reflects our mutual understanding.We would be pleased to discuss this Agreement with you at your convenience.If the foregoing is in accordance with your understanding, please sign a copy of this Agreement and return it to my attention. Sincerely, Tatum, LLC /s/ Arthur J. Cohen Arthur J. Cohen Associate Managing Partner Accepted and agreed: Commerce Energy Group, Inc. By:/s/ Steven S. Boss Name:Steven S. Boss Title:CEO Executive Services Agreement –Commerce Energy Group, Inc – Doug Mitchell Revised:09/12/07 3 Exhibit A Terms and Conditions 1.Relationship of the Parties.The parties agree that Tatum will be serving the Company as an independent contractor for all purposes and not as an employee, agent, partner of, or joint venturer with the Company and that the Employee will be serving the Company as an employee of the Company for all purposes and not as an independent contractor. 2.Payment Terms.Payments to Tatum should be made by electronic transfer in accordance with the instructions set forth below or such alternative instructions as provided by Tatum from time to time.Any amounts not paid when due may be subject to a periodic service charge equal to the lesser of 1.5% per month and the maximum amount allowed under applicable law, until such amounts are paid in full, including assessed service charges.In lieu of terminating this Agreement, Tatum may suspend the provision of services (including the Employee’s services) if amounts owed are not paid in accordance with the terms of this Agreement. Bank Name:
